—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the third cause of action as barred by the Statute of Limitations. Taking the allegations of the complaint as true and resolving all inferences that reasonably flow therefrom in favor of plaintiff (see, Cron v Hargro Fabrics, 91 NY2d 362, 366), we conclude that the third cause of action accrued no later than May 1, 1992 (see, Ely-Cruikshank Co. v Bank of Montreal, 81 NY2d 399, 402). Plaintiff failed to submit any evidence in admissible form tending to show any other accrual date (see, CPLR 3211 [c]). Even assuming the applicability of a six-year Statute of Limitations (see, CPLR 213 [2]), we conclude that the third cause of action is time-barred because the action was not commenced until September 1998. (Appeal from Order of Supreme Court, Wyoming County, Dillon, J. — Dismiss Pleading.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.